Cooper, C. J.,
delivered the opinion of the court.
The defendant made no objection in the court below to the paper introduced as the ordinance of the town of Greenwood. If he had then interposed the objection that no proof had been made of the passage or publication of this ordinance, the defect would probably have been instantly corrected. It is too late to raise an objection to the evidence based upon the lack of preliminary proof only. The failure to object to the testimony offered as the ordinance was a'waiver of the obligation resting on the town to make preliminary proof thereof.
The court properly adjudged the appellant to be guilty. He was not a party to the agreement between the town and Barrett, and was neither bound by nor could take advantage of it. For two years preceding his delinquency the municipal authorities had refused to be bound by the supposed agreement, and had collected street taxes from the employees of Barrett. There is no suggestion in the record that the appellant was induced by the town authorities to ’ pay the street tax due by him to Barrett. On the contrary, it appears that, with knowledge of the fact that he would be required to work on the street or to pay the commutation tax, he paid to Barrett the sum due as his street tax. He is not concerned in the controversy between the town and Barrett, and should leave the matters in dispute to be settled in a litigation by the parties in interest. A criminal' prosecution does not present a proper occasion for the settlement of matters of contract between third parties.

Affirmed.